PER CURIAM
*100Ledale Nathan ("Movant") appeals from the motion court's judgment, after an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. Movant was convicted, following a jury trial, of 26 counts.1 Movant's motion for post-conviction relief challenges the conviction of two counts of first-degree assault, in violation of Section 565.050 (RSMo. 2000);2 three counts of first-degree robbery, in violation of Section 569.020; four counts of kidnapping, in violation of Section 565.110; and ten counts of armed criminal action, in violation of Section 571.014. Movant was effectively sentenced to five life sentences and five 15-year sentences on the nonhomicide convictions challenged in his motion for post-conviction relief. The Missouri Supreme Court affirmed his convictions and sentences in State v. Nathan, 522 S.W.3d 881 (Mo. banc 2017).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).

Movant was convicted of one count of second-degree murder, two counts of first-degree assault, four counts of first-degree robbery, one count of first-degree burglary, five counts of kidnapping, and 13 counts of armed criminal action.


All subsequent citations are to RSMo. 2000, as updated by the 2012 Cumulative Supplement, unless otherwise noted.